
	

114 HR 3655 IH: EPA Pays Act
U.S. House of Representatives
2015-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3655
		IN THE HOUSE OF REPRESENTATIVES
		
			September 30, 2015
			Mr. Westmoreland (for himself, Mr. Brooks of Alabama, Mr. Franks of Arizona, Mr. Zinke, Mr. Smith of Missouri, Mr. Jody B. Hice of Georgia, Mr. LaMalfa, Mr. Babin, and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 with
			 respect to Federal Government liability and to require reimbursement to
			 the Judgement Fund for certain claims, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the EPA Pays Act. 2.Liability (a)Economic damagesSection 107(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607(a)) is amended—
 (1)in paragraph (4)— (A)in subparagraph (C), by striking ; and and inserting a semicolon;
 (B)in subparagraph (D), by striking the period at the end and inserting ; and; and (C)by adding after subparagraph (D) the following:
						
 (E)in the case of a person who is the United States Government, any other economic damages incurred by any person caused by the United States Government.; and
 (2)in the matter following paragraph (4), by striking subparagraphs (A) through (D) and inserting subparagraphs (A) through (E). (b)Liability of United States GovernmentSection 107(d)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607(d)(1)) is amended by inserting other than the United States Government after no person.
			3.Reimbursement to Judgment Fund
 (a)In generalThe Administrator of the Environmental Protection Agency shall reimburse to the fund described in section 1304 of title 31, United States Code, from the unobligated balance of amounts available to the Administrator in the Environmental Programs and Management account for the Information Exchange/Outreach, Enforcement, and Clean Air and Climate program areas, an amount equal to the amount of each payment made from such fund resulting from a claim under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 or chapter 171 of title 28, United States Code.
 (b)Order of sourcesIn carrying out subparagraph (a), the Administrator shall first use amounts available for the Information Exchange/Outreach program area. If sufficient amounts are not available for such program area, the Administrator shall use amounts available for the Enforcement program area. If sufficient amounts are not available for either of the preceding program areas, the Administrator shall use amounts available for the Clean Air and Climate program area.
			
